EXHIBIT 99.1 David Polonitza 54B Sandra Circle, Apt B1 Westfield, NJ 07090 March 2, 2012 VIA STANDARD MAIL AND FACSIMILE Board of Directors of ITEX Corporation 3326 160th Avenue SE Suite 100 Bellevue, WA 98008 Attention: Corporate Secretary Re:PROPOSAL OF NOMINATION OF CANDIDATES FOR ELECTION AS DIRECTORS AT THE 2011 ANNUAL MEETING OF STOCKHOLDERS OF ITEX CORPORATION (the "CORPORATION") Ladies and Gentlemen: David Polonitza (“Polonitza”) hereby submits this notice (this "Notice") on the date hereofpursuant to therequirements set forth in Article II, Section 2.6 of the Amended and Restated Bylawsof the Corporation (attached as Exhibit 3.2 to the Form 8-K filed by the Corporation with the U.S. Securities and
